Citation Nr: 1635052	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 1948, which included service in World War II.  He died in December 2009.  The appellant is the Veteran's adult daughter.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  In October 2007, VA began withholding a portion of the Veteran's compensation benefits on the basis of a proposed finding of incompetency to manage his VA benefits.

2.  The Veteran died in December 2008, prior to the payment of his previously withheld or retroactive benefits.  

3.  The appellant, the Veteran's daughter, has been over the age of 23 since his death, did not become permanently incapable of self-support before the age of 18, and did not bear expenses of the Veteran's last sickness and burial.


CONCLUSION OF LAW

Eligibility to receive accrued benefits has not been established, and payment of accrued benefits is precluded as a matter of law.  38 U.S.C.A. §§ 101(4)(A), 5121(a), 5122 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1001 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2007 letter, VA informed the Veteran that it was withholding a portion of his service-connected disability benefits on the basis that it had received information that he may need help managing his personal affairs, and that it must be decided whether he was capable of handling his VA benefit payments.  The letter informed the Veteran that VA proposed to rate him incompetent for VA purposes so that a fiduciary may be appointed to help him manage his VA benefits.

In October 2008, the appellant submitted a signed form, dated in November 2007, indicating her appointment as power of attorney for the Veteran.  In a November 2008 letter, addressed to the appellant as the custodian of the Veteran, VA notified the Veteran that it continued to withhold a portion of his monthly benefits and retain his previously withheld or retroactive benefits, and that he would be notified by separate correspondence when these funds would be released.  The Veteran died in December 2008, prior to the payment of his previously withheld or retroactive benefits.  

In December 2008, the appellant submitted an application for accrued benefits.  As reflected in her January 2009 notice of disagreement and testimony before the Board in July 2016, the basis of her claim is that, prior to the Veteran's death, she was appointed the Veteran's custodian, and is therefore entitled to the previously withheld or retroactive benefits to which he was entitled but was not paid prior to his death.  She testified that she had received verification from VA of her approval as the Veteran's fiduciary one day prior to his death.  The appellant and her representative further asserted during the Board hearing that, as the Veteran was still alive when VA assigned the appellant to be his fiduciary, the previously withheld or retroactive benefits should have been released to her, as she would have been taking care of his finances.  They asserted that she is therefore entitled to accrued benefits in this case.  

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121(a).  Accrued benefits are the monetary sums which the Veteran was legally entitled to receive from VA at the time of his death but were unpaid.  Upon the death of the Veteran, all benefits which are properly payable shall be paid to the Veteran's spouse, if living, then to the Veteran's children in equal shares, and then to the Veteran's dependent parents in equal shares.  Accrued benefits may also be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

The definition of "children" in the context of 38 U.S.C.A. § 5121 is not the commonly understood or dictionary definition.  Rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001). 

The record reflects that the appellant, the Veteran's daughter, has been over the age of 23 since the time of his death.  It does not reflect, and the appellant has not asserted, that she became permanently incapable of self-support before the age of 18.  Furthermore, as reflected in her December 2008 application for benefits and July 2016 testimony before the Board, the appellant does not assert that she personally bore any expenses of the Veteran's last sickness and burial.  Thus, she is not eligible to receive accrued benefits under 38 U.S.C. § 5121(a) and 38 C.F.R. § 3.1000(a).  

The Board recognizes the appellant's assertions that she should be entitled to accrued benefits, specifically the Veteran's previously withheld or retroactive benefits resulting from VA's proposal and finding of incompetency of the Veteran, as she was appointed his custodian by VA and received verification from VA of her approval as his fiduciary prior to his death.  However, as the appellant does not fall within one of the specifically enumerated categories under 38 U.S.C. § 5121(a) and 38 C.F.R. § 3.1000(a) of recipients eligible to receive accrued benefits, she is not entitled to receive them as a matter of law.  See Wilkes v. Principi, 16 Vet. App. 237, 242 (2002). 

The Board has considered the provisions of 38 C.F.R. § 3.1001, which allow for payment to the Veteran's children regardless of age or marital status, but notes that the benefits in question were not withheld because of hospital treatment or domiciliary care by VA.  See 38 C.F.R. § 3.1001(a)(2).  Rather they were withheld based on a proposed finding of incompetency.  As such, payment of withheld benefits is not available under the provisions of that regulation.

The Board has also considered the provisions of 38 U.S.C. § 5122.  However, such provisions apply only to payments actually received prior to a payee's death, and there is no is no indication of such in this case.   

The Board acknowledges the appellant's position in this case and regrets the circumstances surrounding the nonrelease of the Veteran's withheld or retroactive benefits during his lifetime.  The Board is, moreover, grateful for the Veteran's honorable service and his sacrifices made for his country.  However, the Board is bound by the law and regulations governing the payment of benefits.  As there is no legal basis for granting entitlement to accrued benefits in this case, the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.


ORDER

Accrued benefits are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


